DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1811807.5, filed on July 19, 2018.

Claim Objections
Claims 10, 11, 13, 17, 18, 20 are objected to because of the following informalities:  
Claim 10 recites the acronym “USB” in line 1 of Claim 10 on Page 51. It is recommended by the examiner that the acronym be initially defined as “Universal Serial Bus (USB)”.
Claim 11 recites the acronym “USB” in line 2 of Claim 11 on Page 51. It is recommended by the examiner that the acronym be initially defined as “Universal Serial Bus (USB)”.
Claim 11 recites the phrase “preferably” in line 2 of Claim 11 on Page 51. The word “preferably” indicates a statement of intended use and bears no patentable weight. It is recommended by the Examiner that the claim be amended to remove the usage of the word “preferably”. 
Claim 13 recites the acronym “PIN” in line 2 of Claim 13 on Page 52. It is recommended by the examiner that the acronym be initially defined as “Personal Information Number (PIN)”.
Claim 17 recites the phrase “thereby preferably” in line 2 of Claim 17 on Page 52. The words “thereby” and “preferably” indicate a statement of intended use and bears no patentable weight. It is recommended by the Examiner that the claim be amended to remove the usage of the words “thereby” and “preferably”. 
Claim 18 recites the phrase “thereby preferably” in line 4 of Claim 18 on Page 52. The words “thereby” and “preferably” indicate a statement of intended use and bears no patentable weight. It is recommended by the Examiner that the claim be amended to remove the usage of the words “thereby” and “preferably”. 
Claim 20 recites the phrase “preferably” in line 6 of Claim 20 on Page 53. The word “preferably” indicates a statement of intended use and bears no patentable weight. It is recommended by the Examiner that the claim be amended to remove the usage of the word “preferably”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 recites the limitation of “wherein the encryption device is further caused to receive a disconnection request” in lines 1-2 of Claim 11 on Page 51, but Claim 11 depends from Claim 1 which states that the encryption device is “to receive a disconnection request” in line 8 of Claim 1 on Page 50. As argued previously, the remainder of the claim comprises a statement of intended use. For this reason, Claim 11 fails to further limit the subject matter of Claim 1 upon which is depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-13, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moyart et al. (EP 2131300 A2) hereinafter referred to as “Moyart”.
Regarding Claim 1:
	Moyart discloses the following limitations:
	An encryption device comprising: an interface for connecting to a host device (Page 4, Par. 9, In general, the invention relates to a portable or pocket electronic entity (an encryption device) that can be connected by means of a physical or wireless interface (an interface) to a host station such as a PC-type computer (for connecting to a host device))
	at least one processor (Page 5, Par. 10, The secure microcontroller 125 itself comprises a computing unit 130). Moyart discloses the device having a secure microcontroller which has a CPU (Page 5, Par. 7). 
	and computer program code executable by said at least one processor, wherein the computer program code, when executed by said at least one processor, causes the encryption device (Page 4, Par. 3, the device further comprises storage means adapted to store a control software module, said control software module, comprising instructions adapted to implement each of the steps of the method described above). Moyart discloses instructions, i.e. executable code, for executing the steps of the invention.
	to receive at least one file for processing from the host device via the interface (Page 9, Par. 7, the data present on the partition created, representing here the file called Flash, are transmitted to the secure microcontroller of the electronic entity). Moyart teaches receipt of a file. 
	to receive a disconnection request (Page 9, Par. 5, when the mobile electronic entity is to be disconnected, at the request of the user or at the request of the host station or the electronic entity (to receive a disconnection request)). Moyart teaches disconnecting the device at a user request. 
	and in response to the disconnection request: to perform an encryption or decryption operation on said at least one file (Page 9, Par. 5, the unencrypted data accessible on the partition created in the host station is encrypted by the portable electronic entity (and in response to the disconnection request: to perform an encryption or decryption operation on said at least one file)). Moyart then teaches encryption after receiving the disconnection request. 

Regarding Claim 2:
	Moyart discloses Claim 1.
	Moyart further discloses the following limitation:
	wherein the interface is a mass storage interface, and said at least one file is received using a mass storage protocol associated with the mass storage interface (Page 5, Par. 8, The communication interface 115 allows, in particular, the USB key 100 to be identified as a memory class device (wherein the interface is a mass storage interface), or MSC (acronym for Mass Storage Class in English terminology), of the mass memory type (and said at least one file is received using a mass storage protocol associated with the mass storage interface)). Moyart teaches the interface being that of mass storage, and using a mass storage protocol in the form of Mass Storage Class. 

Regarding Claim 3:
	Moyart discloses Claim 1.
	Moyart further discloses the following limitations:
	a file storage module, and wherein the encryption device is further caused, on receiving said at least one file, to store said at least one file in the file storage module (Page 6, Par. 1-2, The memory 105 may be considered as one or more partitions, that is to say, according to the commonly accepted definition, as a memory comprising a file management system; Page 9, Par. 14, When the portable electronic entity receives encrypted data to be stored (step 615), these are stored in the mass memory of the portable electronic entity or in a mass memory connected thereto (step 620)). Moyart teaches storing the file in mass memory, i.e. the file storage module. 
	and wherein performing the encryption or decryption operation comprises replacing each file in the file storage module with a processed version (Page 9, Par. 11, After receiving unencrypted data to be encrypted (step 600), the secure microcontroller of the portable electronic entity encrypts the data with the key). Moyart teaches encrypting the unencrypted data as it is received by the secure microcontroller, thereby making each file stored encrypted, i.e. a processed version.

Regarding Claim 10:
	Moyart discloses Claim 1.
	Moyart further discloses the following limitations:
	wherein the interface is a USB interface and reconnecting to the host comprises sending a USB connection request to the host device (Page 6, Par. 5, an interface compliant with the USB standard for connecting the key to a processing unit such as a computer; Page 5, Par. 8, MSC (acronym for Mass Storage Class in English terminology), of the mass memory type, reader of CD-ROM (acronym for Compact Disc Read Only Memory in English terminology) or the like, according to the USB standard (reconnecting to the host comprises sending a USB connection request to the host device)). Moyart teaches a USB interface. Furthermore, Moyart teaches using Mass Storage Class, a communication  protocol for USB devices which suggests that a reconnection request through the interface is a USB connection request. 

Regarding Claim 11:
	Moyart discloses Claim 1.
	Moyart further discloses the following limitations:
	wherein the encryption device is further caused to receive a disconnection request (Page 9, Par. 5). This limitation was previously shown to be taught by Moyart in the rejection of Claim 1. 
	and preferably the interface is a USB interface and the disconnection request is a USB eject request (Page 5, Par. 8, The communication interface 115 allows, in particular, the USB key 100 to be identified as a memory class device, or MSC (acronym for Mass Storage Class in English terminology), of the mass memory type (and preferably the interface is a USB interface and the disconnection request is a USB eject request)). For the purposes of compact prosecution, this statement of intended use will be interpreted here as a positive recitation of the claimed elements. Moyart discloses the interface being a USB interface, as the device uses MSC, a USB device protocol, which further suggests that the disconnection request is a USB ejection request. 

Regarding Claim 12:
	Moyart discloses Claim 1.
	Moyart further discloses the following limitations:
	wherein the encryption device is further caused to receive authentication data (Page 4, Par. 1, the device further comprises means for receiving at least one authentication information). Moyart teaches the device receiving authentication data before performing encryption.
	and wherein the encryption device is further caused to validate the authentication data before performing an encryption or decryption operation on said at least one file (Page 3, Par. 8, Said steps of encryption and transmission of said at least one encrypted data are advantageously performed only after authentication of said user of said portable electronic entity). 

Regarding Claim 13:
	Moyart discloses Claim 12.
	Moyart further discloses the following limitation:
	wherein the authentication data is at least one of: a password; pass key; PIN; public key; cryptographic signature; text or other data within at least one file or folder; a name given to a file or folder during a renaming operation; and a deletion, addition or alteration of a file or folder in a location within a file system that is indicative of a pass phrase or code (Page 8, Par. 9, The nature of the authentication test depends on the nature of the authentication data received. If the data received is a password, a PIN code). Moyart teaches authentication data in the form of a PIN. 

Regarding Claim 21:
	Moyart discloses the following limitations:
	A processing device, comprising: a mass storage interface for connecting to a host device (Page 4, Par. 9; Page 5, Par. 8). It was previously shown in the rejection of Claim 1 that Moyart teaches a device with an interface for connecting to a host device and in the rejection of Claim 2 that Moyart teaches the interface being a mass storage interface.
	at least one processor (Page 5, Par. 10). It was previously shown in the rejection of Claim 1 that Moyart teaches the claimed limitation.
	and computer program code executable by said at least one processor, wherein the computer program code, when executed by said at least one processor, causes the processing device (Page 4, Par. 3). It was previously shown in the rejection of Claim 1 that Moyart teaches the claimed limitation.	to receive at least one file from the host device via the mass storage interface (Page 9, Par. 7). It was previously shown in the rejection of Claim 1 that Moyart teaches the claimed limitation.
	to receive a disconnection request via the mass storage interface (Page 9, Par. 5). It was previously shown in the rejection of Claim 1 that Moyart teaches the claimed limitation.
	and in response to the disconnection request, to perform a processing task on each file (Page 9, Par. 5). It was previously shown in the rejection of Claim 1 that Moyart teaches the claimed limitation in which the data encryption of Moyart is considered a processing task.

	Claims 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dempster (GB 2533382 A) hereinafter referred to as “Dempster”.
Regarding Claim 22:
	Dempster discloses the following limitations:
	A method of carrying out a session-based task in a device presenting a mass storage interface, the method comprising: connecting to a host device via the mass storage interface (Page 4, Par. 9, The file transfer device 5 may be powered from either USB port. Once connected, the file transfer device 5 is seen by both computers 3 as a standard Mass Storage Class (MSC) device). Dempster teaches an encryption storage device that uses a mass storage interface. 
	receiving a disconnection request from the host device via the mass storage interface and in response to the disconnection request: disconnecting from the host device (Page 8, Par. 11, disconnecting the first computer 3A results in the file transfer device 5 detecting (using its controller 13) or otherwise obtaining a signal (e.g. from its transceiver circuit 11, USB port 12, and/or from the first computer 3A itself)). Dempster teaches the device obtaining a signal from the host computer, i.e. a disconnection request, and disconnecting. 
	and carrying out the session-based task (Page 8, Par. 11, In response to this, the transfer device 5 proceeds to delete or destroy the session key stored in its key store module 18 (carrying out a session-based task)). Dempster teaches a session-based task in the form of deleting a session key. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moyart, and further in view of Andrew et al. (U.S. Pub. No. 2002/0019935 A1) hereinafter referred to as “Andrew”.
Regarding Claim 4:
	Moyart discloses Claim 3.
	Andrew discloses the following limitations not taught by Moyart:
	wherein the encryption device is further caused: to add filing system level encryption to each file as it is stored in the file storage module using a filing system encryption key (Par. [0009], Whenever a user specifies that a file or its parent directory is encrypted, the encrypting file system receives an encryption key (using a filing system encryption key) associated with the file. Then, when the system receives a request to write any plaintext file data to disk in an encrypted manner, the file system receives the file data, encrypts the file data into encrypted file data using the encryption key (to add filing system level encryption to each file as it is stored in the file storage module), and writes the encrypted file data to the disk). Andrew teaches an encrypting file system which encrypts files as they are stored. 
	and to remove the filing system level encryption from each file as it is read out of the file storage module using the filing system encryption key (Par. [0009], when the system receives a request to read encrypted file data from the disk, the file system reads the encrypted file data, decrypts the read data into decrypted file data using the encryption key, and returns the decrypted file data to the user). Andrew further teaches removing the encryption, i.e. decryption, using the same key.

	Moyart does not explicitly disclose filing system level encryption. Andrew however teaches using an encrypting file system for data storage. Andrew further teaches that using an encrypting file system has the benefit of flexibility in encryption through user configuration (Par. [0075], the user (or an administrator) can choose a given encryption/decryption algorithm for all files by default, on a per-file or per-directory basis, and so on).
	Moyart and Andrew are considered to be analogous references because they relate to data encryption/protection methods. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encryption device of Moyart with the encrypting file system of Andrew in order to gain the benefit of user-configured encryption. 

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moyart/Andrew, and further in view of Dempster.
Regarding Claim 5:
	Moyart/Andrew disclose Claim 4.
	Dempster discloses the following limitation not taught by Moyart/Andrew:
	wherein the encryption device is configured such that the filing system encryption key is stored in non-persistent memory and is deleted in response to the encryption device being removed from the host (Page 6, Par. 1, the memory portion that holds the associated cryptographic keys may be non-persistent (wherein the encryption device is configured such that the filing system encryption key is stored in non-persistent memory); Page 8, Par. 11, In this case, disconnecting the first computer 3A results in the file transfer device 5 detecting (using its controller 13) or otherwise obtaining a signal (in response to the encryption device being removed from the host) … In response to this, the transfer device 5 proceeds to delete or destroy the session key stored in its key store module 18 (and is deleted)). Dempster teaches key deletion after a detection of being removed from the host. 

	Moyart/Andrew does not teach key deletion after detection of removal from the host. Dempster however discloses deleting a key in response to detecting such a disconnection. Dempster further teaches that such a key deletion prevents data being read if the device is misplaced (Page 5, Par. 9, Therefore, even if the file transfer device 5 is misplaced, it is not possible to recover any data previously stored in the data store portion 19 of the file transfer device 5).
	Moyart/Andrew and Dempster are considered to be analogous references because they relate to data encryption/protection methods. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encryption device of Moyart/Andrew with the key deletion of Dempster in order to gain the benefit of protecting against attacks related to misplacing the device by rendering the data unreadable. 

	Claim 6, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moyart, and further in view of Dempster.
Regarding Claim 6:
	Moyart discloses Claim 3.
	Dempster discloses the following limitation not taught by Moyart:
	wherein the encryption device is configured such that the files in the file storage module are stored in non-persistent memory and are deleted in response to the encryption device being removed from the host (Page 3, Par. 2, The means for storing said data received from said first data processing device might be operable to store said data in a random access memory (RAM) data store whereby said apparatus might be operable to render said data unreadable by virtue of said data being deleted from said RAM data store when power to said RAM data store is removed (wherein the encryption device is configured such that the files in the file storage module are stored in non-persistent memory); Page 5, Par. 8, When file transfer device 5 is disconnected from either computer 3A or 3B (e.g. or when either computer ejects / unmounts / unplugs / deactivates the file transfer device 5), then the part of the file transfer device's 5 data store portion 19 holding the encrypted files and/or a memory portion holding the associated encryption key(s) is erased locally (and are deleted in response to the encryption device being removed from the host)). Dempster teaches file deletion in response to the encryption device being removed from the host. 

	Moyart does not teach file deletion after removal from the host. Dempster however discloses deleting files in response to detecting such a disconnection. Dempster further teaches that such a deletion prevents data being read if the device is misplaced (Page 5, Par. 9, Therefore, even if the file transfer device 5 is misplaced, it is not possible to recover any data previously stored in the data store portion 19 of the file transfer device 5).
	Moyart and Dempster are considered to be analogous references because they relate to data encryption/protection methods. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encryption device of Moyart with the file deletion of Dempster in order to gain the benefit of protecting against attacks related to misplacing the device by rendering the data unreadable.  

Regarding Claim 15:
	Moyart discloses Claim 1.
	Dempster discloses the following limitation not taught by Moyart:
	whereby the encryption device is attachable to a further said encryption device (Page 10, Par. 6, connected via two file transfer devices 5A and 5B and an appropriate transport link 9 (wired or wireless) provided between the file transfer devices 5A and 5B). Dempster teaches a dual device configuration in the transfer of encrypted data. 
	and wherein the encryption device is further caused to communicate with the further encryption device to facilitate an exchange of cryptographic data (Page 11, Par. 10, the first file transfer device 5A transfers the encrypted data (corresponding to the data written by the first computer in step S1002) to the second file transfer device 5B). Dempster teaches the first encryption device transferring encrypted data to the second encryption device. 

	Moyart does not teach the encryption device communicating with another encryption device. Dempster however teaches a dual device configuration in which the encryption device synchronizes its data with a second encryption device to transfer data. Dempster teaches that this dual device configuration allows a secure authenticated connection when pairing devices (Page 11, Par. 2, It will be appreciated that each file transfer device 5A/5B may be configured to scan for its peer file transfer device (e.g. upon powering up the file transfer device) and to enable its USB port only after establishing a connection and/or exchanging keys with its peer file transfer device). 
	Moyart and Dempster are considered to be analogous references because they relate to data encryption/protection methods. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encryption device of Moyart with the dual device configuration of Dempster in order to gain the benefit of an authenticated connection during file transfer. 

Regarding Claim 16:
	Moyart/Dempster discloses Claim 15.
	Dempster further discloses the following limitations:
	wherein the interface is a first interface and further comprising a second interface of a same type as the first interface, for attachment to the further said encryption device (Page 3, Par. 4, The at least one of said first and second interfaces might comprise a Universal Serial Bus (USB) interface). Dempster teaches encryption device having two interfaces, which are both USB interfaces. 
	wherein the encryption device is attachable to a second encryption device via either the first interface or the second interface (Page 10, Par. 6, and an appropriate transport link 9 (wired or wireless) provided between the file transfer devices 5A and 5B). Dempster teaches a wired connection between the encryption devices and the connection being bidirectional. In combination with the wired USB interfaces above, Dempster teaches the claimed limitation. 

	The reasons for motivation/combination of references remain the same as in Claim 15.

Regarding Claim 17:
	Moyart/Dempster discloses Claim 15.
	Dempster further discloses the following limitation:
	wherein the encryption device is further caused to pair with another encryption device, thereby preferably caused to exchange cryptographic keys with the another encryption device, such that at least one said encryption device is able to decrypt files encrypted by the another said encryption device (Page 11, Par. 1, The key exchange layer performs functionality related to exchanging the associated cryptographic key(s) (over the transport link 9) between the corresponding key storage modules 18 of the file transfer devices 5A and 5B. Beneficially, such a key exchange makes it possible for one file transfer device 5B to decrypt data/files encrypted by the other file transfer device). For the purposes of compact prosecution, the statement of intended use will be interpreted here as a positive recitation of the claimed elements. Dempster teaches exchanging keys between the two encryption devices so that the second encryption device can decrypt data from the other device. 

	The reasons for motivation/combination of references remain the same as in Claim 15.

Regarding Claim 18:
	Moyart/Dempster discloses Claim 17.
	Dempster further discloses the following limitation:
	further caused to receive a pairing request from a remote encryption device to which it is not physically connected, and to pair with the remote encryption device by exchanging messages with the remote encryption device, thereby preferably being caused to create a new pairing with the remote encryption device on detection of the remote encryption device being attached to the encryption device via a second interface (Page 12, Par. 8, the file transfer devices 5A and 5B perform an appropriate key exchange procedure in order to secure communications over the wireless link between the file transfer devices 5A and 5B (further caused to receive a pairing request from a remote encryption device to which it is not physically connected, and to pair with the remote encryption device by exchanging messages with the remote encryption device); Page 12, Par. 10, It will also be appreciated that a per-device pair configuration may be preloaded into the file transfer devices 5A and 5B (which cannot be modified by the user) in order to prevent pairing of arbitrary file transfer devices). Dempster teaches the interfaces for the encryption devices being wireless as well (Page 12, Par. 6; Page 13, Par. 1) and further teaches a pairing process for the encryption devices. Dempster further teaches configuring against pairing with untrusted devices, suggesting the pairing request claimed. During the pairing process, the encryption devices exchange messages through the key exchange process to secure communications.  

	The reasons for motivation/combination of references remain the same as in Claim 15.

Regarding Claim 19:
	Moyart/Dempster discloses Claim 17.
	Dempster further discloses the following limitation:
wherein the encryption device is caused to be paired in at least one of: a one-to-many fashion with a plurality of other devices, whereby the encryption device is designated as an originator device and the plurality of other devices are designated as group devices, and a many-to-many fashion with a plurality of other devices, whereby all of the devices are designated as group devices (Page 15, Par. 5, one or more of the following parameters may be configured for each wireless file transfer device by default: - the role of the device (e.g. master or slave mode)). Dempster teaches the encryption device pairing with other encryption devices using a master/slave architecture, i.e. an originator device and group device. In this architecture, the master encryption device communicates with a plurality of group devices, as Dempster further suggests that the pairing of additional devices (Page 12, Par. 10). 

	The reasons for motivation/combination of references remain the same as in Claim 15.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moyart, and further in view of Ali et al. (U.S. Pub. No. 2015/0127937 A1) hereinafter referred to as “Ali”.
Regarding Claim 7:
	Moyart discloses Claim 3.
	Moyart discloses the following limitation:
	(taught by Ali below)
	via a mass storage interface (Page 5, Par. 8). It was previously shown in the rejection of Claim 2 that Moyart teaches the claimed limitation in which the interface is a mass storage interface.
	(taught by Ali below)
	(taught by Ali below)

	Ali discloses the following limitations not taught by Moyart:
	wherein the encryption device is further caused: to present at least one virtual folder to the host device (Par. [0070], the entity UEA sends a request to store a clear file CF in the virtual folder VF at the storage provider SP). Ali teaches an encrypted storage system using virtual folders. 
	to receive an association between each file and a respective virtual folder (Par. [0070], an authorization control list ACL(VF,UEA) listing, for each shared folder VF, identifiers of entities authorized to access files in said shared folder VF). Ali teaches that the files and virtual folders are associated by users authorized to access the data. 
	and to perform a processing task on each file in dependence on its respective virtual folder (Par. [0015], This encryption master key is used to protect all files added to the specific shared folder). Ali further teaches that each file is encrypted using a key that is specific to the virtual folder. 

	Moyart does not teach using virtual folders. Ali however teaches using virtual folders for encrypted storage for multiple groups of users. Ali further teaches that using such virtual folders allows for data sharing while controlling user access to encrypted data (Par. [0015]).  
	Moyart and Ali are considered to be analogous references because they relate to data encryption/protection methods. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encryption device of Moyart with the virtual folders of Ali in order to gain the benefit of sharing data with different users with access control. 

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moyart, and further in view of Kandasamy et al. (U.S. Pub. No. 2008/0165957 A1) hereinafter referred to as “Kandasamy”.
Regarding Claim 8:
	Moyart discloses Claim 3.
	Moyart discloses the following limitation:
	(taught by Kandasamy below)
	via a mass storage interface (Page 5, Par. 8). It was previously shown in the rejection of Claim 2 that Moyart teaches the claimed limitation in which the interface is a mass storage interface.
	(taught by Kandasamy below)

	Kandasamy discloses the following limitations not taught by Moyart:
	wherein the encryption device is configured to receive at least one further file (Par. [0059], Global configuration files 412 are loaded into virtual file system 400). Kandasamy teaches loading a configuration file to an encrypting file system. 
	and wherein the encryption device is further caused to identify said at least one further file as a configuration file and wherein the encryption device is further caused to carry out at least one configuration operation in dependence on the said at least one further file (Par. [0059], Depending on the encryption specifications provided in global configuration file 412 (and wherein the encryption device is further caused to identify said at least one further file as a configuration file), virtual file system 400 encrypts or de-encrypts files that are processed on the data processing system (and wherein the encryption device is further caused to carry out at least one configuration operation in dependence on the said at least one further file)). Kandasamy teaches identifying the configuration file and performing encryption according to the configuration. 

	Moyart does not teach using a configuration file. Kandasamy however teaches using a configuration file in an encrypting file system. Kandasamy further teaches that using such a configuration file allows for greater flexibility through choice of encryption settings (Par. [0084], The type of encryption to be used is specified in the global configuration file information).
	Moyart and Kandasamy are considered to be analogous references because they relate to data encryption/protection methods. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encryption device of Moyart with the configuration file of Kandasamy in order to gain the benefit of greater flexibility through choice of encryption settings.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moyart, and further in view of Borchert et al. (U.S. Pub. No. 2010/0083384 A1) hereinafter referred to as “Borchert”.
Regarding Claim 9:
	Moyart discloses Claim 1.
	Borchert discloses the following limitation not taught by Moyart:
	wherein the encryption device is further caused to reconnect to the host after performing the encryption or decryption operation (Claim 12, re-connecting the isolated partition to the other partitions after the reprogramming is completed). Borchert teaches performing an automatic reconnection after isolated processing is completed. In combination with the Moyart which teaches performing a processing task in the form of encrypting data, this teaches the claimed limitation.

	Moyart does not teach reconnecting after finishing encryption/decryption. Brochert however teaches performing a reconnection in the case of isolating a component for processing. Brochert further teaches that performing such an isolation/reconnection allows for prevention of exposure of secret data while allowing operation to resume (Par. [0036], the partition is isolated from the remainder of the programmable device 100. This prevents data corruption and exposure of secure data … Upon re-enablement, the reprogrammed partition resumes normal functional operation). 
	Moyart and Borchert are considered to be analogous references because they relate to data protection methods. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encryption device of Moyart with the reconnection of Borchert in order to resume operation after isolation. 

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moyart, and further in view of Morris et al. (U.S. Pub. No. 2009/0171953 A1) hereinafter referred to as “Morris”.
Regarding Claim 14:
	Moyart discloses Claim 13.
	Morris discloses the following limitation not taught by Moyart:
	wherein the authentication data is communicated by a deletion, addition or alteration of a file or folder, said file or folder being located within at least one subfolder, each subfolder corresponding to a portion of the pass phrase or code, and the pass phrase or code being formed by combining the portions of the pass phrase or code relating to each respective subfolder (Par. [0035], The method addLetter lets the node advance to the next letter in the directory (wherein the authentication data is communicated by a deletion, addition or alteration of a file or folder); Par. [0020], the entire word representing the letter in the file is formed by the directory path used to reach the file (said file or folder being located within at least one subfolder, each subfolder corresponding to a portion of the pass phrase or code, and the pass phrase or code being formed by combining the portions of the pass phrase or code relating to each respective subfolder)). Morris teaches a password matching system in which a password is communicated by the names of subfolders in a file path (Par. [0020]). 

	Moyart teaches all features of the claimed invention except the authentication data being communicated/formed by names of subfolders to create a password. Morris however teaches such a directory system to manage passwords. Thus, all features of the claimed invention were known in the prior art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the authentication data communication of Moyart with the password directory system of Morris in order to arrive at the claimed invention. 

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moyart, and further in view of Kito et al. (U.S. Pub. No. 2008/0240429 A1) hereinafter referred to as “Kito”.
Regarding Claim 20:
	Moyart discloses Claim 1.
	Kito discloses the following limitations not taught by Moyart:
	wherein the encryption device is further caused to: detect connection of a reprogramming module (Par. [0285], the key change unit may be adopt an independent hardware configuration). Kito teaches a key change unit which alters the encryption key used for encrypted storage. Kito further teaches this key change unit being separate/independent hardware, i.e. a reprogramming module, suggesting a connection and detection of such connection in order to perform the key change. 
	to receive configuration data from the reprogramming module, and to store the configuration data, and wherein preferably the configuration data includes cryptographic data that is used to perform the encryption or decryption operation (Par. [0285], a key change unit for changing a key for encrypting or decrypting data stored in the logical volume). Kito teaches configuration data in the form of changing the encryption key, and this key change information is received and stored to change the encryption key (Par. [0105]-[0107]).

	Moyart does not teach a reprogramming module for cryptographic data. Kito however teaches a key change unit for changing the encryption key. Kito further teaches that their key changing system improves security compared to using a single encryption key (Par. [0006], there is technology for encrypting the data stored in a storage area in order to improve the security of the computer system. According to this technology, it is possible to prevent unauthorized access to data and prevent the divulgence of data when a disk is stolen; Par. [0013]).
	Moyart and Kito are considered to be analogous references because they relate to data encryption/protection methods. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encryption device of Moyart with the key change unit of Kito in order to gain the benefit of additional security by changing the encryption key. 

Related Art
	The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
Asoh et al. (U.S. Pub. No. 2004/0193904 A1) – Includes methods regarding encryption after a disconnection request
Oh et al. (U.S. Pub. No. 2016/0239556 A1) – Includes methods regarding encryption after a disconnection request in the form of logging-out

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN V VO whose telephone number is (571)272-2505. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V.V./Examiner, Art Unit 2431                                                                                                                                                                                                        /MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431